PER CURIAM.
We reverse the departure sentence imposed for count I of case number 89-20201 because the trial court failed to file contemporaneous written reasons for departure, as required by Ree v. State, 565 So.2d 1329 (Fla.1990). See State v. Lyles, 576 So.2d 706 (Fla.1991). Upon remand, the trial court shall impose a sentence within the guidelines for this offense. The defendant’s other convictions and sentences are affirmed.
Affirmed in part, reversed in part, and remanded for resentencing.
RYDER, A.C.J., and HALL and ALTENBERND, JJ., concur.